Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Mondo, J.), imposed January 10, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
*981The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Stokes, 109 AD3d 1016, 1017 [2013]). Eng, EJ., Mastro, Hall and Roman, JJ., concur.